DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Withdrawn Rejections:
Applicant's amendments and arguments filed on 04/02/2021 are sufficient to overcome all previous rejections and or objections.  All rejection and/or objection are herein withdrawn.

This application is in condition for allowance except for the presence of claims 10-11 directed to invention non-elected without traverse.  Accordingly, claims 10-11 have been cancelled.

Claims 1, 4-8, 12-19 are pending and under examination.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Applicants amendment overcome the 103 rejection and the amended claimed invention is not obvious in the art to record. Since there is no other outstanding issue remaining, claims 1, 4-8, 12-19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Turner et al. (US5073371) teaches silicone emulsion, however, requires cationic surfactant. Kashihara et al. (WO02/092047) teaches silicone emulsion, however, requires solid silicone elastomer powder (filler).

Claims 1, 4-8, 12-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JIANFENG SONG/Primary Examiner, Art Unit 1613